Case 19-01962   Doc 10   Filed 02/05/19 Entered 02/05/19 12:49:46   Desc Main
                           Document     Page 1 of 5
Case 19-01962   Doc 10   Filed 02/05/19 Entered 02/05/19 12:49:46   Desc Main
                           Document     Page 2 of 5
Case 19-01962   Doc 10   Filed 02/05/19 Entered 02/05/19 12:49:46   Desc Main
                           Document     Page 3 of 5
Case 19-01962   Doc 10   Filed 02/05/19 Entered 02/05/19 12:49:46   Desc Main
                           Document     Page 4 of 5
Case 19-01962   Doc 10   Filed 02/05/19 Entered 02/05/19 12:49:46   Desc Main
                           Document     Page 5 of 5
